Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Reasons of Allowance
Claims 1-20 are allowed.
The closest prior art, Kumar et al. (US Pub. 2004/0230317), discloses “a controller capable of: receiving, from a host, an indication of one or more access needs; and configuring, based at least in part on the one or more access needs, access to the memory device in accordance with the predefined access type such that at least a portion of the memory device is configured according to the predefined access type for the at least one usage”. However, the prior art differs from the present invention because the prior art fails to disclose “a controller configured to: receive, from a host, at least one command indicative of at least one access need, the at least one command including first information for designating at least one of the two or more predefined access types and second information for designating a portion of the memory device according to the at least one of the two or more predefined access types for the at least one usage; and configure, based at least in part on the at least one access need and the second information, access to the memory device in accordance with the at least one of the two or more predefined access types such that the portion of the memory device is configured according to the at least one of the two or more predefined access types for the at least one usage”.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identifies the distinct features “a controller configured to: receive, from a host, at least one command indicative of at least one access need, the at least one command including first information for designating at least one of the two or more predefined access types and second information for designating a portion of the memory device according to the at least one of the two or more predefined access types for the at least one usage; and configure, based at least in part on the at least one access need and the second information, access to the memory device in accordance with the at least one of the two or more predefined access types such that the portion of the memory device is configured according to the at least one of the two or more predefined access types for the at least one usage", which are not taught or suggested by the prior art of records. 
Independent Claim 8 identifies the distinct features “receiving, at a memory device and from a host, at least one command in accordance with at least one access need for the memory device to use a first predefined access type of at least the first predefined access type and a second predefined access type, wherein the first predefined access type corresponds to at least one of a sequential mode of access or a random mode of access, and wherein the at least one command comprises information designating a portion of the memory device according to the first predefined access type for at least one usage; and configuring, by a controller of the memory device and based at least in part on the at least one command, access to the memory device in accordance with the first predefined access type such that the portion of the memory device is configured according to the first predefined access type for the at least one usage", which are not taught or suggested by the prior art of records. 
Independent Claim 15 identifies the distinct features “an interface to couple the host device to a memory device; and a controller configured to: determine at least one mode of access from a plurality of modes of access to be performed in association with the memory device, wherein the plurality of modes of access comprises a sequential mode of access; set information in at least one command to designate a portion of the memory device that is to be configured according to a predefined access type associated with the sequential mode of access; determine that multiple sequential accesses are associated with the portion of the memory device; send the at least one command and an indication of at least one access need from the host device to the memory device that is coupled to the host device, the at least one access need capable of activating the predefined access type associated with the sequential mode of access; and perform the multiple sequential accesses associated with the portion of the memory device", which are not taught or suggested by the prior art of records. 
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent Claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 


Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/YONG J CHOE/Primary Examiner, Art Unit 2135